 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 1 of 20

IN THE UNITED STATES DISTRICT COURT FOR THE —
SOUTHERN DISTRICT OF GEORGIA U.
DUBLIN DIVISION mk

NATIONAL TRUST INSURANCE
COMPANY and MONROE GUARANTY
INSURANCE COMPANY,

 

Plaintiffs,

Vv. CV 319-067
TAYLOR & SONS, INC.,

BRIAN LLOYD, BEVERLY LLOYD,
JOE WOJTANIK, and MADELYN
POLLACK,

+ + + + + F FF F F F F

Defendants.

ORDER

Before the Court is Plaintiffs National Trust Insurance
Company (“National Trust”) and Monroe Guaranty Insurance Company’s
(“Monroe”) motion for summary judgment. (Doc. No. 30.) The Clerk
has given Defendants notice of the summary judgment motion and the
summary judgment rules, of the right to file affidavits or other
materials in opposition, and the consequences of default.
Therefore, the notice requirements of Griffith v. Wainwright, 772
F.2d 822, 825 (llth Cir. 1985) (per curiam), have been satisfied.
The motion has been fully briefed and is ripe for decision. For
the following reasons, the motion is denied in part and denied

without prejudice in part.

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 2 of 20

© BACKGROUND

This case stems from a suit in the Superior Court of Laurens
County (the “Superior Court case”), which in turn is based on a
motorcycle accident that allegedly occurred on or about November 5,
2OLT:.. (See Superior Ct. Am. Compl., Doc, No, 30+2, TI 8-19.)
Defendants Brian and Beverly Lloyd, plaintiffs in the Superior Court
case, allege that Brian Lloyd was riding his motorcycle on Highway
26 in Laurens County when it collided with a loose trailer which
had uncoupled from the pick-up truck towing it. (lds) The truck
and trailer were allegedly owned by Defendant Taylor & Sons, Inc.
(“Taylor”), entrusted to Defendant Joe Wojtanik, and driven by
Defendant Madelyn Pollack. (Id.) The Lloyds sued Wojtanik,
Pollack, and Taylor in the Superior Court case, alleging that
Pollack was negligent in her driving. (Id. 7 18.) The Lloyds also
allege that Pollack and Wojtanik were negligent in securing the
load on the vehicle and that Taylor was negligent in hiring Wojtanik
as well as negligent in entrusting the company vehicle to Wojtanik.

(Id. F1 21-30.) Wojtanik was eventually “dropped” from the initial

Superior Court case.! (See Doc. No. 30-4.)

 

1 Taking judicial notice of the docket in Superior Court of Laurens
County, it appears that Wojtanik was “dropped” from the initial
Superior Court case, which was filed in 2019. The Lloyds apparently
voluntarily dismissed the 2019 case without prejudice after
Wojtanik was dropped. The case was refiled in October of 2020.
Wojtanik is a defendant in that case.

2

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 3 of 20

Plaintiffs in this case, National Trust and Monroe, are not

parties to the Superior Court case. Both companies issued insurance

policies to Taylor. (Doc. Nos. 1-3; 1-4; 1-5.) Monroe issued a
Commercial Auto Policy (“Monroe Policy”) to Taylor for a policy
period including the incident. (Monroe Policy, Doc. No. 1-3, at

11.)* National Trust issued a Commercial General Liability Policy
and an Umbrella Policy to Taylor for a policy period including the
incident. (CGL Policy, Doc. No. 1-5, at 5; Umbrella Policy, Doc.
No. 1-4, at 6.)

Plaintiffs instituted this action seeking a declaratory
judgment that they have no obligation to indemnify, defend, or pay
any sum on behalf of Wojtanik and Pollack in connection with the
Superior Court case or the Lloyds’ claims. (See Compl., Doc. No.
Le) Defendants previously moved to dismiss, urging the Court to
exercise its discretion and decline jurisdiction, but the motion
was denied. (See Doc. Nos. 17; 26.) Now, Plaintiffs move for
summary judgment, arguing that neither Pollack nor Wojtanik are
covered persons under any of the insurance policies.

A. The Alleged Incident and the Parties Involved

 

Scott Donaldson is the sole owner, President, and CEO of

Taylor, which is a Georgia corporation that does “complete site

 

2 Any reference to page numbers of the insurance policies will refer
to the pagination created by the CM/ECF system and not the printed
page numbers of the policy.

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 4 of 20

ur

work service[,]” preparing construction sites, laying foundations,
and more. (Donaldson Dep., Doc. No. 30-5, at 11-12, 17.) At the

relevant time, Wojtanik worked as a surveyor for Taylor, and

reported directly to Donaldson. (Wojtanik Dep., Doc. No. 30-7, at
16, 100.) Pollack was Wojtanik’s companion and mother of Wojtanik’s
children, but not a Taylor employee. (Id. at 13; Donaldson Dep. at
111.)

Taylor owned the truck and trailer involved in the incident.
(Donaldson Dep. at 110.) Taylor assigned the truck to Wojtanik,
who kept the truck - and on occasion, a trailer owned by Taylor -
at his house. (Wojtanik Dep. at 28-34.) Wojtanik driver’s license
was suspended in May of 2017 but he was permitted to keep the truck
and trailer at his house. (Id. at 55-56.) Taylor contends that it
revoked Wojtanik’s permission to drive any Taylor-owned vehicles
following the loss of his license, and Wojtanik did not have
permission to loan the truck to anyone else.3 (Id. at 55-57;

Donaldson Dep. at 46, 109-11 (“[Q]: Joe Wojtanik did not have

permission to drive that truck? A: Correct, he did not. Q: For
any reason? A: No reason.”)) According to Donaldson, Pollack never
had permission to drive the truck. (Donaldson Dep. at 111.)

Donaldson acknowledged that he was aware of employees using

Taylor vehicles on personal time and for personal reasons. (Id. at

 

3 Because Wojtanik could not legally drive, Taylor hired a driver
for him. (Donaldson Dep. at 111.)

4

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 5 of 20

71; Letter to Employees, Doc. No. 37-17.) He began a letter he sent
to his employees after the incident by stating, “I must stop turning
a blind eye for convenience,” referencing the use of Taylor vehicles
outside of company duties and work-related travel. (Letter to
Employees. )

Despite Donaldson’s testimony, Pollack understood that she had
permission to drive the truck and another Taylor utility vehicle.
(Pollack Dep., Doc. No. 30-8, at 27, 43, 56-58.) Her understanding
was that Wojtanik had asked Donaldson’s permission for her to drive
the truck. (Id. at 43.) However, Pollack was not aware of whether
Wojtanik had actually obtained permission on her behalf, and she
never directly received permission from someone at Taylor - except
for one occasion when she drove Wojtanik home from Donaldson’s house
after Wojtanik had been drinking. (Id. at 43-44, 55-58.) Wojtanik
also acknowledged that Pollack did not have express permission to
use the truck to haul a trampoline, but that he assumed based on
past permission that it would be okay. (Wojtanik Dep. at 108, 110-
LAs) Wojtanik also testified to the contrary, stating that
Donaldson had given Pollack permission to use Taylor-owned vehicles
on several occasions. (Id. at 67-68.) For example, Pollack used
Taylor vehicles to go to the dump and drive Wojtanik to job sites,
in addition to the occasion when she drove Wojtanik home from
Donaldson’s house with Donaldson’s knowledge. (Td, et. 68-72...)

Wojtanik also stated that Donaldson had been “alright with” Pollack

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 6 of 20

using the truck on prior occasions and that Pollack had in fact
been given permission to drive a Taylor vehicle at some point in
time. (Id. at 108, 121-22.) All in all, Wojtanik recalls Pollack
using a Taylor vehicle “a handful of times in several years.” (Id.
at 72.)

On November 5, 2017 - the day of the incident - Pollack was
using the truck and trailer to haul her daughter’s trampoline to
their new home. (Pollack Dep. at 42-44; Wojtanik Dep. at 109.)
With the help of some “neighborhood kids,” Pollack loaded the
trampoline onto the trailer. (Pollack Dep. at 45.) The trailer
had already been attached to the truck by either Wojtanik or another
Taylor employee. (Wojtanik Dep. at 75-76.) Interestingly, Pollack
did not notice when the trailer became detached. By the time
Pollack arrived at her new home, she realized the trailer was
missing. (Pollack Dep. at 31, 46.) When the trailer separated
from the truck, it allegedly struck Defendant Brian Lloyd on his
motorcycle. (Superior Ct. Am. Compl. 9 8-19; Accident Report,
Doc. No. 37-9.) After realizing that the trailer was missing,

Pollack retraced her route in her personal car and found the trailer

with the trampoline still partially attached. (Pollack Dep. at
47.) The Accident Report states that the trailer’s safety chains
were not attached to the truck. (Accident Report at 8.)

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 7 of 20

B. The Insurance Policies

The relevant portions describing coverage of the three
policies are given below.
1. The Monroe Policy

The Monroe policy defines “insureds” as “a. You for any covered
auto,” (“You,” meaning the named insured, or in this case Taylor),

“b. Anyone else while using with [Taylor’s] permission a covered

f MA

‘auto’*’ you own, hire or borrow,” and “c. Anyone liable for the
conduct of an “insured” described above but only to the extent of
that liability.” (Monroe Policy at 57-58.)
2. The National Trust CGL Policy

Defendants concede that the CGL Policy is inapplicable in this
case. (Defs.’ Resp. to Mot. for Summ. J., Doc. No. 37, at 3 n.8.)
3. The National Trust Umbrella Policy

With respect to liability arising out of the use of covered
autos, the Umbrella Policy covers Taylor as the named insured, as
well as same three scenarios covered in the Monroe Policy. (Compare
Monroe Policy at 57-58 with Umbrella Policy at 24.) “Covered auto”
is defined as “those ‘autos’ to which ‘underlying insurance’

applies.” (Umbrella Policy at 28.) “Underlying insurance” in turn

refers to the Monroe Policy. (Id. at 13.)

 

4 An “Auto” is “A land motor vehicle, ‘trailer’ or semitrailer
designed for travel on public roads.” (Monroe Policy at 65.)

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 8 of 20

II. JURISDICTION
Diversity jurisdiction under 28 U.S.C. § 1332 exists in this
case. Plaintiffs are corporations organized under the laws of
Indiana with principal places of business in Florida, while
Defendants are all Georgia citizens. The amount in controversy
threshold is satisfied because the damages alleged in the Superior
Court Case total more than $480,000. (Superior Ct. Am. Compl. 19
32-39.) This suit may determine whether Plaintiffs are liable for

any such damages in the Superior Court Case.
Discussion of discretionary jurisdiction under the Declaratory

Judgment Act can be found infra at Section IV.A.

III. LEGAL STANDARD
Summary judgment is appropriate when “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fep. R. Civ. P. 56(a). A “material”
fact is one that could “affect the outcome of the suit under the

governing [substantive] law,” Anderson v. Liberty Lobby, Inc., 477

 

U.S. 242, 248 (1986), while a dispute is genuine “if the nonmoving
party has produced evidence such that a reasonable factfinder could

return a verdict in its favor.” Waddell v. Valley Forge Dental

 

Assocs., Inc., 276 F.3d 1275, 1279 (llth Cir. 2001). Any inferences
drawn from the facts must be in the light most favorable to the

nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 9 of 20

475 U.S. 574, 587 (1986), and the Court is to “resolve all
reasonable doubts about the facts in favor of the non-movant.”
United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437
(llth Cir. 1991) (en banc) (citation, internal quotation marks, and
internal punctuation omitted). The Court may not weigh the evidence
or determine credibility. Anderson, 477 U.S. at 255.

The moving party has the initial burden of showing the Court
the basis for its motion by reference to materials in the record.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant may

 

carry its initial burden in different ways depending on who bears

the burden of proof at trial. See Fitzpatrick v. City of Atlanta,

 

2 F.3d 1112, 1115 (11th Cir. 1993). When the movant bears the
burden at trial, it must make an affirmative showing of an absence
of a genuine issue of material fact. See id. The nonmovant must
then respond with “evidence sufficient to call into question the
inference created by the movant’s evidence on the particular
material fact” to avoid summary judgment. Id. at 1116.

When the nonmovant bears the burden of proof at trial the
movant has two options as to how it can carry its initial burden.
Id. at 1115-16. The movant may demonstrate an absence of evidence
to support the nonmovant’s case, or provide affirmative evidence
demonstrating the nonmovant’s inability to prove its case at trial.
Id. The nonmovant must then respond according to the manner used

by the movant. The nonmovant must respond with “evidence sufficient

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 10 of 20

to withstand a directed verdict” when the movant provided
affirmative evidence. Id. When the movant demonstrates an absence
of evidence, the nonmovant may either identify evidence in the
record sufficient to withstand a directed verdict, or the nonmovant
may come forward with additional evidence sufficient to withstand

a directed verdict. Id. at 1116-17.

IV. DISCUSSION
The Parties have refined question of Wojtanik and Pollack’s
coverage to the issue of whether they had permission to use the
Taylor vehicles on the day of the incident. That is a question of
contractual interpretation to be decided under Georgia law. See

Hays v. Ga. Farm Bureau Mut. Ins. Co., 722 S.E.2d 923, 925-26 (Ga.

 

Ct. App. 2012).5 “([Wjhen faced with a conflict over coverage, a
trial court must first determine, as a matter of law, whether the
relevant policy language is ambiguous.” Id. (quotation and citation
omitted). Parties to an insurance contract are bound by its
unambiguous terms, and “[a] policy . . . susceptible to two
reasonable meanings is not ambiguous if the trial court can resolve

the conflicting interpretations by applying the rules of contract

 

° The three insurance policies were issued to Taylor - a Georgia
corporation - in Georgia. (See Monroe Policy at 11, 22; Umbrella
Policy at 6, 12; CGL Policy at 5, 88.) Under Georgia law, the

construction and interpretation of a contract are governed by the
law of the state where the contract was made, in this case, Georgia.
Fed. Ins. Co. v. Nat’l Distrib. Co., 417 S.E.2d 671, 673 (Ga. Ct.
App. 1992).

 

10

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 11 of 20

construction.” Id. (quotation and citation omitted). In other
words, there is no jury question unless the rules of construction
fail to resolve an ambiguity. Nationwide Mut. Fire Ins. Co. v.
Somers, 591 S.E.2d 430, 433 (Ga. Ct. App. 2003).

Defendants argue that it is too early to determine whether
Plaintiffs have a duty to indemnify under the Policies and would
have this Court only determine Plaintiffs’ duty to defend in the

Superior Court case. See Grange Mut. Cas. Co. v. Dasher, 2013 WL

 

85244, at *5 (S.D. Ga. Jan 7, 2013) (“[T]he duty to defend and the
duty to indemnify are distinct and analyzed separately.” (citation
omitted)). The duty to defend is broader than the duty to
indemnify, but if no duty to defend exists, neither does a duty to

indemnify. Shafe v. Am. States Ins. Co., 653 S.E.2d 870, 873 (Ga.

 

Ct. App. 2007); Nat’l Cas. Co. v. Pickens, 582 F. App’x 839 (Mem),

 

841 (llth Cir. 2014) (“If there is no duty to defend, there is no
duty to indemnify.” (citing Id.)). Therefore, Plaintiffs’ duty to
indemnify and duty to defend are considered separately below.

A. Duty to Indemnify

 

Defendants argue that the question of Plaintiffs’ duty to
indemnify is not yet ripe, citing to cases from the Eleventh Circuit

and this Court. Grange Mut. Cas. Co., 2013 WL 85244, expounds on

 

the Eleventh Circuit’s guidance for the question of whether a
district court should exercise its discretionary jurisdiction under

the Declaratory Judgment Act and decide an issue of indemnity.

11

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 12 of 20

“[T]he duty to indemnify is triggered only when the insured is
determined to be liable for damages within the policy’s coverage.”
Id. at *5 (quotation and citation omitted). The Eleventh Circuit
therefore “has cautioned against the exercise of jurisdiction in
suits for declaratory judgment when the question of . . . insurance
coverage may never arise due to the lack of a judgment establishing

the liability of the insured.” Id. (quoting Edwards v. Sharkey,

 

747 F.2d 684, 686 (llth Cir. 1984)). The court in Grange went on
to heed that warning and declined to decide the question of
indemnity while the underlying state court action was pending. Id.
at *6,

Plaintiffs respond with Georgia case law. In ALEA London Ltd.
v. Woodcock, 649 S.E.2d 740, 746-47 (Ga. Ct. App. 2007), the Court
of Appeals of Georgia considered the argument that determining the
duty to indemnify is not ripe until the insured is held liable in
the underlying suit. The Court of Appeals stated that “the
propriety of deciding both a duty to defend and to indemnify in the
same declaratory judgment action is well established.” Id. at 747.
However, courts have discretion not to decide whether there is a
duty to indemnify before liability is established in an underlying

suit. See, e@.g., Mid-Continent Cas. Co. v. Delacruz Drywall

 

 

Plastering & Stucco, Inc., 766 F. App’x 768, 770-71 (11th Cir. 2019)

 

(upholding district court’s decision declining to address indemnity

question before liability in underlying suit established); Grange

12

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 13 of 20

Mut. Cas. Co., 2013 WL 85244, at *5-7 (declining to rule on duty to
indemnify but ruling on duty to defend); Essex Ins. Co. v. Sega
Ventures, LLC, 2015 WL 1505979, at *3-4 (S.D. Ga. Mar. 15, 2015)
(declining to decide duty to indemnify).

Considering the current stage of this case and the issue on
which it turns as well as the progress of the Superior Court case,®
declining to decide the question:of the duty to indemnify will
ensure that the factual record is fully developed and avoid the
possibility of determining coverage when a judgment establishing
liability may never be reached in the underlying case. See Edwards,
747 F.2d at 686. The Court therefore declines to presently decide
whether Plaintiffs owe that duty and therefore Plaintiffs’ summary
judgment motion is denied without prejudice on the question of their
duty to indemnify Wojtanik and Pollack.

B. Duty to Defend

 

Because the duty to defend is broader than the duty to
indemnify, the same concerns do not apply. See Shafe, 653 S.E.2d
at 873. “Although an insurer need not indemnify an insured for a
liability the insured incurs outside the terms of the insurance

contract, an insurer must provide a defense against any complaint

 

6 The Parties agreed that discovery from the Superior Court case
would be sufficient to resolve this case. (Doc. No. 28, at 3.)
Because the Superior Court action was refiled, discovery had
apparently not finished by the time the instant motion was filed.
(See Defs.’ Resp. to Mot. for Summ. J. at 37.) Motions to dismiss
and for judgment on the pleadings are pending in the Superior Court
Case.

13

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 14 of 20

that, if successful, might potentially or arguably fall within the
policy’s coverage.” Elan Pharm. Rsch. Corp. v. Emps. Ins. of
Wausau, 144 F.3d 1372, 1375 (llth Cir. 1998) (citing Penn-America

Ins. Co. v. Disabled Am. Veterans, Inc., 490 S.E.2d 374, 376 (Ga.

 

1997)). When determining whether an insurer owes a duty to defend
a particular lawsuit, Georgia law requires courts to compare the
allegations in the complaint and the facts supporting it to the

terms of the insurance contract. Id. (citing Great Am. Ins. Co. Vv.

 

McKemie, 259 S.E.2d 39, 40-41 (Ga. 1979)). If the allegations in
the complaint “bring the occurrence even arguably within the
policy’s coverage, the insurer has a duty to defend the action.”

Allstate Ins. Co., 265 F. Supp. 3d at 1366 (quoting Penn-America

 

Ins. Co., 481 S.E.2d 850, 852 (Ga. 1997)). No duty to defend exists
only if the policy unambiguously excludes coverage. rd.

Nonetheless, any doubt as to an insurer’s duty to defend should be

resolved in favor of the insured. Id. (citing Auto-Owners Ins. Co.

 

v. State Farm Fire & Cas. Co., 678 S.E.2d 196, 199-200 (Ga. Ct.

 

App. 2009)).
Framed in the language of the Policies, the question before
the Court is whether Wojtanik and Pollack qualified as “[a]nyone

else while using with [Taylor’s] permission a covered ‘auto’ you

[Taylor] own, hire or borrow... .” (Monroe Policy at 57; Umbrella
Policy at 24.) Wojtanik and Pollack fall within the category of
“anyone else” and the truck and trailer were covered autos. (See

14

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 15 of 20

Monroe Policy at 24-49 (schedule of covered autos).) That leaves
the issue of Wojtanik and Pollack’s permission and whether the
incident occurred “while” Wojtanik was using a Taylor vehicle.

Permission is not defined within the Policies, but Georgia
courts have broken the concept of permission into implied and
express permission. See Hodges v. Ocean Accident & Guarantee Corp.,
18 S.E.2d 28, 31 (Ga. Ct. App. 1941) (“The term ‘permission’ is
universally held to mean either express or implied permission.”).
It is clear that there was no express permission here; Wojtanik’s
permission to drive Taylor vehicles was revoked when he lost his
license, and Pollack never received express permission. Defendants
therefore rely on a theory of implied permission to survive summary
judgment.

Implied permission may be determined from the facts and
circumstances surrounding the use of a vehicle at the relevant time.
FRANK E. JENKINS III & WALLACE MILLER III, GEORGIA AUTOMOBILE INSURANCE LAW -
INCLUDING TorT LAW - WITH Forms § 12:6 (2020-2021 ed.) (citing Am. Emps.

Ins. Co. v. Johns, 178 S.E.2d 207, 210 (Ga. Ct. App. 1970) (ruling

 

that jury was entitled to consider “all of the facts and
circumstances” in arriving at whether a reasonable person would
have believed he or she had permission to use the vehicle); Hemphill
v. Home Ins. Co., 174 S.E.2d 251 (Ga. Ct. App. 1970); Cotton States

Mut. Ins. Co. v. State Farm Mut. Auto Ins. Co., 164 S.E.2d 262 (Ga.

 

Ct. App. L9Ge')) . However, when a driver is expressly forbidden

LS

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 16 of 20

from using a vehicle, the driver is not a permissive user. See

Ditmyer v. Am. Liberty Ins. Co., 160 S.E.2d 844, 850 (Ga. Ct. App.

 

1968); Select Ins. Co. v. Register, 384 S.E.2d 238, 240 (Ga. Ct.
App. 1989).
1. Wojtanik

Two issues surround Plaintiffs’ duty to defend Wojtanik. First
is his permission and second is whether connecting the trailer to
the truck falls within the Policies’ temporal and usage
requirements. Because of the suspension of his driver's license,
Wojtanik knew very well that he should not be driving the Taylor
truck or any other motor vehicle. (Wojtanik Dep. at 105-06). But
there are ample facts and circumstances from which a reasonable
jury could infer Wojtanik had implied permission to use the Taylor
trailer: Wojtanik was permitted to keep Taylor vehicles at his
house, Donaldson “turned a blind eye” to personal use of Taylor
vehicles, and Pollack evidently felt comfortable enough to use the
Taylor truck and trailer on the day of the incident. See Am. Emps.
Ins. Co., 178 S.E.2d at 210. Thus, a question of fact exists
regarding Wojtanik’s implied permission to use the trailer.

Defendants also argue that Wojtanik “used” a “covered auto”
when he attached the trailer to the truck at some time before the
incident. Plaintiffs argue that the Policies provide coverage only

“while using with [Taylor’s] permission” (emphasis added) a covered

16

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 17 of 20

auto. So, Plaintiffs argue, attaching the trailer was neither

“

“while” the incident occurred nor “use” of a covered auto.

At the threshold, there is another guestion of material fact
as to whether Wojtanik even connected the trailer to the truck. He
testified that he could not remember whether it was he or his driver
that had last attached the trailer to the truck before the incident.
But that question cannot make it to a jury if the action of attaching
the trailer is not at least arguably covered by the Policies. For
the purposes of analyzing whether the action is arguably covered,
it is assumed that Wojtanik connected the trailer.

The Court of Appeals of Georgia has developed certain factors
for determining whether a vehicle or trailer was “in use” by the

terms of an insurance policy. See Old Republic Union Ins. Co. v.

Floyd Beasley & Sons, Inc., 551 S.E.2d 388, 391-92 (Ga. Ct. App.

 

2001).7 The factors are 1) whether the trailer was being utilized
at the time, and what use it was put to, in the plain meanings of
those terms, 2) the physical proximity of the trailer to the
accident, and 3) the nature of the conduct which caused the injury.

Gowen Oil Co. v. United Fuel Express, Inc., 2013 WL 12181715, at *5

 

(S.D. Ga. Mar. 19, 2013) (citing Old Republic Union Ins. Co., 551

S.E.2d at 391-92). The novelty in applying those factors to this

 

7 This case considered whether a trailer parked on the roadside that
caused an automobile wreck was in use at the time of the accident.
Old Republic Union Ins. Co., 551 S.E.2d at 390. That did not
constitute use under the three factors. Id. at 392.

 

17

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 18 of 20

case is that Wojtanik was not the one driving the truck and trailer
at the time of the accident.

By the plain meaning of the terms, the trailer was in use. A
trailer’s primary use is to be attached to a vehicle to haul cargo,
which is exactly what Wojtanik did. He did not park the trailer on
the side of the road like in Old Republic, 551 S.E.2d at 391-92,
and the trailer was not a mere “instrumentality” like the fuel
trucks in Gowen Oil, 2013 WL 12181715, at *5. As for the second
factor, there is no dispute that the trailer was physically
proximate to the incident; its contact with Brian Lloyd was the
cause of his injuries. These two factors both weigh in favor of a
duty to defend Wojtanik. But it is the third factor that is the
strongest of the three. An essential step in the use of a trailer
is attaching it to a vehicle to pull it. Without ever being attached
to a vehicle, a trailer is no more than a storage platform. And
the attaching of the trailer to the truck in this case was both a
proximate and counterfactual cause of the incident. See Gowen Oil,
2013 WL 12181715, at *5 (discussing the third factor in terms of
causation).

The weight of these three factors leads to the conclusion that
connecting the trailer to the truck is an action at least arguably
covered under the Policies. Therefore, the questions of whether
Wojtanik did in fact connect the trailer to the truck and whether

he had implied permission to use the trailer should be submitted to

18

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 19 of 20

a jury. Summary judgment is denied with respect to Plaintiffs’

duty to defend Wojtanik.

Ze Pollack
As with Wojtanik, Pollack did not have express permission to
drive the Taylor vehicles, so Defendants rely on implied permission.
They argue that Taylor, through Donaldson, created a “a pattern and
practice of allowing personal use of . . . company vehicle[s].”
The evidence on whether Pollack had permission to drive the
Taylor vehicle is conflicting. On the one hand, Donaldson denied
ever having given any type of permission to Pollack to drive the
vehicle. On the other, Wojtanik recalled Donaldson having given
permission to Pollack at least once, and according to Wojtanik and
Pollack, Donaldson was aware that Pollack used the Taylor truck on
occasion for personal use, for example, her trips to the dump. At

summary judgment, it is inappropriate for the Court to weigh

conflicting evidence or make credibility determinations; the
nonmovant’s evidence must be believed. Wate v. Kubler, 839 F.3d
1012, 1018 (llth Cir. 2016). Georgia law states that the duty to

defend exists if there is even arguable coverage and that any doubt
about the duty to defend should be resolved in favor of the insured.

See Allstate Ins. Co., 265 F. Supp. 3d at 1366. Construing the

 

conflicting evidence in Defendants’ favor, it is arguable that

Pollack had implied permission to drive the Taylor vehicle at the

Lo

 
 

 

Case 3:19-cv-00067-DHB-BKE Document 42 Filed 06/08/21 Page 20 of 20

time of the incident, and therefore summary judgment is

inappropriate on Plaintiffs’ duty to defend Pollack.

Vv. CONCLUSION

Upon the foregoing, Plaintiffs’ motion for summary judgment
(doc. no. 30) is DENIED IN PART and DENIED WITHOUT PREJUDICE IN
PART. The motion is denied without prejudice on the question of
Plaintiffs’ duty to indemnify Wojtanik and Pollack until liability
is established in the Superior Court case. The motion is denied as
to Plaintiffs’ duty to defend Wojtanik and Pollack. The Parties
are DIRECTED to file a status report explaining the progress of the
Superior Court case and recommending a date for trial in this case
within 60 days of this Order. OD ane

ORDER ENTERED at Augusta, Georgia, this

day of June,

2021s ; |
UNITED er DISTRICT JUDG

 

20

 
